Title: To James Madison from Anonymous, 11 February 1808
From: Anonymous
To: Madison, James



No. 2.
Dr. Sir,
NewYork 11th. Feb. 1808.

filed with February 7, 1808
A grand federal caucus was held at the House of Richard Harisons last evening, composed of Rufus King, Hufman, Pendleton, Riggs, Wolcott, Rey &c&c.  Four of the Gentlemen left this for Albany this morning in a Coach & four for the purpoes of forming a coalition with Dewitt Clinton in support of old George for President.  The enclosed production I believe to be their sentiments.  De Witt I think corrupt enough to unite with them.  The old man, I trust will profit by the expereance of a Jefferson & the folly of a Burr.  He will know full well how to appresiate the hollow professions of the Chiefs of the federal party, and that their friendship entails destruction on its object.  Be that as it may I hope & trust that correct republican principle will prevail in this State & crush all ambitious combinations.  I am in the daily receipt of information from Albany and shall transmitt any occurence worthy of notice.  De Witt it appears does not controul Tompkins & his council.  Yours with esteem & respect

H.


They calculate on Monroe in their interest Could he not be secured in on of the offices of the Heads of Department


H.

